                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF ALASKA



DANNY B. FERGUSON, et al
                                                                Case No. 3:20-cv-00103 (TMB)

                                  Plaintiff(s),           MOTION AND APPLICATION OF
                         vs.                              NON-ELIGIBLE ATTORNEY FOR
SYED HUSSAIN, et al                                        PERMISSION TO APPEAR AND
                                                              PARTICIPATE IN THE
                                                         UNITED STATES DISTRICT COURT
                                  Defendant(s).           FOR THE DISTRICT OF ALASKA


        To the Honorable Judge of the above-entitled court:

        I, Jon A. Atabek                               , hereby apply for permission to appear and
                (name)
participate as counsel for Jafar Rashid, Alaska All in 1, Serj Organics , Defendants                 ,
                               (Name of party)                              (plaintiff/defendant)
in the above-entitled cause pursuant to Rule 83.1 of the Local Rules for the United States

District Court, District of Alaska.

        I hereby apply for permission to appear and participate as counsel WITHOUT

ASSOCIATION of local counsel because [check whichever of the following boxes apply, if

any]:

        I am a registered participant in the CM/ECF System for the District of Alaska and consent

        to service by electronic means through the court's CM/ECF System.

        I have concurrently herewith submitted an application to the Clerk of the Court for

        registration as a participant in the CM/ECF System for the District of Alaska and consent

        to service by electronic means through the court's CM/ECF System.

        For the reasons set forth in the attached memorandum.




           Case 3:20-cv-00103-TMB Document 3 Filed 05/06/20 Page 1 of 4
                                               OR

       I hereby designate Craig Richards                      , a member of the Bar of this court,
                                     (Name)
who maintains an office at the place within the district, with whom the court and opposing

counsel may readily communicate regarding conduct of this case.

       DATE: May 4, 2020
                                                                    /s/ Jon Atabek
                                                                    (Signature)
                                                                    Jon A. Atabek
                                                                    (Printed Name)


                                                     16330 Bake Parkway
                                                                    (Address)

                                                     Irvine, CA 92618
                                                                    (City/State/Zip)

                                                     213.394.5943
                                                                    (Telephone Number)


                                                     jatabek@atabeklaw.com
                                                                    (e-mail address)


                                   Consent of Local Counsel*

       I hereby consent to the granting of the foregoing application.

DATE: May 4, 2020
                                                                   /s/ Craig Richards
                                                                    (Signature)


                                                                    Craig Richards
                                                                    (Printed Name)

                                                     810 N. Street Ste. 100
                                                                    (Address)


                                                     Anchorage, AK 99501
                                                                    (City, State, Zip)


                                                     907.306.9878
                                                                    (Telephone)


       (*Member of the Bar of the United States District Court for the District of Alaska)




         Case 3:20-cv-00103-TMB Document 3 Filed 05/06/20 Page 2 of 4
                              DECLARATION OF NON-ELIGIBLE ATTORNEY
Full Name: Jon Ali Atabek
Business Address: 16330 Bake Parkway                                    , Irvine, CA 92618
                                         (Mailing/Street)                                (City, State, ZIP)
Residence:             57 Bianco                                        , Irvine, CA 926618
                                         (Mailing/Street)                                (City, State, ZIP)
Business Telephone: 213.394.5943                            e-mail address: jatabek@atabeklaw.com
Other Names/Aliases:
Jurisdictions to Which Admitted and year of Admission:
California Superior Courts                All                                                                 2010
             (Jurisdiction)                                         (Address)                                 (Year)
Central District of California            All                                                                 2010
             (Jurisdiction)                                         (Address)                                 (Year)
Northern District of California           All                                                                 2011
             (Jurisdiction)                                         (Address)                                 (Year)
Eastern District of Washington            All                                                                 2012
             (Jurisdiction)                                         (Address)                                 (Year)

Are you the subject of any pending disciplinary proceeding in any jurisdiction to which admitted?
Yes           No              (If Yes, provide details on a separate attached sheet)
Have you ever been suspended from practice or disbarred in any jurisdiction to which admitted?
Yes           No              (If Yes, provide details on a separate attached sheet)
In accordance with Local Rule 83.1, I certify I have read the District of Alaska local rules by
visiting the court's website at http://www.akd.uscourts.gov and understand that the practices and
procedures of this court may differ from the practices and procedures in the courts to which I am
regularly admitted.
A Certificate of Good Standing from a jurisdiction to which I have been admitted is attached.
Pursuant to 28 U.S.C. §1746, I hereby declare under penalty of perjury that the foregoing
information is true, correct, and accurate.
Dated: May 4, 2020

                                                                                (Signature of Applicant)




          Case 3:20-cv-00103-TMB Document 3 Filed 05/06/20 Page 3 of 4
CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the Motion and Application of Non-Eligible
Attorney for Permission to Appeal and Participate in the United States District Court for the
District of Alaska was served by mail on the following this 6th day of May, 2020.

PLAINTIFFS
Danny Ferguson
2050 Wenmatt Circle
Anchorage, Alaska 99517

Jennings Sturgeon
3590 North Daisy Petal Circle
Wasilla, Alaska 99654

/s/ Mary Hodsdon
Mary Hodsdon




  Case 3:20-cv-00103-TMB Document 3 Filed 05/06/20 Page 4 of 4
